Citation Nr: 1613734	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-33 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a sinus disability to include sinusitis and allergic rhinitis.

3.  Entitlement to service connection for a deviated nasal septum.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1994 to January 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2015, the Veteran and his spouse testified at Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

The Board has recharacterized the Veteran's service connection claims for sinusitis and allergic rhinitis as a single claim, and defined such more broadly to include any sinus disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The issues of entitlement to service connection for a sinus disability to include sinusitis and allergic rhinitis, and entitlement to service connection for a deviated nasal septum, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's obstructive sleep apnea was incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal with regard to entitlement to service connection for obstructive sleep apnea.  Therefore, no discussion of VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), is necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The Veteran satisfies the existence of the present disability standard with regard to obstructive sleep apnea.  The Veteran was afforded VA examination in July 2010.  The July 2010 VA examiner endorsed a diagnosis of severe obstructive sleep apnea. Thus, the Board finds that a current disability of obstructive sleep apnea has been demonstrated.  The question remaining for consideration is whether the Veteran's current disability of obstructive sleep apnea is related to service.

The evidence of record supports a finding that the Veteran suffered sleep disturbances during service.  Specifically, the Veteran's January 1996 separation examination referenced a referral for sleeping problems.  Additionally, the Veteran's January 1996 Report of Medical History reported frequent trouble sleeping with a note on the following page that indicated such began in 1994, with entry to Navy as the Veteran's sleeping habits changed and he was unable to sleep more than four to six hours a night despite having time to do so.  Such is consistent with the Veteran's November 2015 testimony, when he reported that he was stationed in the engine room and that his schedule created a shortened sleep cycle and that as a result even today he only sleeps in three and a half to four hour increments and does not feel rested as a result.  Thus, the element of an in-service injury is met.

With respect to whether the Veteran's current obstructive sleep apnea is related to service, a July 2010 VA examiner found the condition claimed was less likely than caused by or related to military service.  The July 2010 VA examiner stated the Veteran's military record was silent for sleep apnea and there were no documented reports regarding separation recommendations for mental health to evaluate a change in sleep habits.  The July 2010 VA examiner further stated that obstructive sleep apnea was caused by oropharyngeal airway compromise, which was usually due to a developmentally narrow airway frequently with superimposed natural aging and/or elevated body mass index.  However, this opinion lacks probative value as the VA examiner did not specifically address what caused this particular Veteran's obstructive sleep apnea but instead provided a general opinion linking such to aging or body mass index.  Moreover, this opinion did not address the Veteran's lay statements indicating his sleep disturbances onset during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (2008).   The Board acknowledges that during the July 2010 VA examination, the Veteran stated his wife told him that he stops breathing in his sleep, he thought it started about two to three years ago, and that he also reported daytime hypersomnolence over the past four or five years.  However, such is contrary to the Veteran's August 2010 notice of disagreement in which he stated his sleep apnea onset during service, and which he reiterated in November 2015 testimony.  Moreover, such is also contrary to the Veteran's January 1996 separation examination, as noted above, during which he reported sleep disturbances.

Additionally, the Board notes that the Veteran, in November 2015 testimony, reported that a VA medical provider told him that there was a relationship between his reported history of sleep deprivation in service, and his current sleep apnea.  Such is supported by November 2015 testimony of the Veteran's spouse who testified that in April 1995 the Veteran was usually extremely tired and that his snoring was so loud that she could actually go outside and still hear him snoring.  She also testified that he would stop snoring and then start gasping.  She further testified that she explained the situation to the Veteran and he blew it off, so she recorded him, but he still kind of blew it off. 

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran and his spouse are competent to report that the Veteran experienced sleep disturbances during service, as they are based on their experience and personal knowledge that come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the testimony of the Veteran or his spouse is less than credible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence, as evidence of record tends to show sleep disturbance symptoms onset during service and continued since active service.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  In consideration of the evidence of record, the Board finds that the Veteran has obstructive sleep apnea that is likely attributable to his active military service.  Although he was not diagnosed with sleep apnea during service, the Veteran and his spouse have submitted seemingly credible testimony that he had experienced symptoms during military service similar to those he has now as a result of obstructive sleep apnea.  Additionally, as discussed above, the July 2010 VA examiner did not provide an adequate opinion.  Given these facts, and when resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted for obstructive sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Board finds that further development is required with respect to entitlement to service connection for a sinus disability to include sinusitis and allergic rhinitis, and entitlement to service connection for a deviated nasal septum.

Specifically, the Veteran should be afforded another VA examination with respect to entitlement to service connection for a sinus disability, as the June 2012 VA examination report for sinusitis, rhinitis and other conditions of the nose, throat larynx and pharynx is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, while the June 2012 VA examiner endorsed a diagnosis of allergic rhinitis, the June 2012 VA examiner noted that the Veteran's service medical records showed no complaints, diagnosis, or treatment of allergic rhinitis or chronic sinusitis.  The June 2012 VA examiner did note at the time of the Veteran's separation physical dated in January 1996, the Veteran self-reported common sinus problems.  The June 2012 VA examiner stated there were no complaints, diagnosis, or treatment of allergic rhinitis while in service as well as for many years after service.  Therefore, the VA examiner provided a negative nexus opinion finding a history of sinus congestion in a setting of cold infection that has been resolved was not the same as allergic rhinitis and that such does cause or relate to allergic rhinitis diagnosed a decade after service.  However, the VA examiner did not appear to consider all service medical records.  Specifically, a September 1994 dental service medical record indicated asthma and sinus problems.  Additionally, a dental service medical record, dated most recently in September 1995, affirmatively indicated asthma and sinus problems as well as allergies to onions, flowers, and powder.  Thus, a remand for another VA examination addressing the entitlement to service connection for a sinus disability is warranted.

The Board also concludes that the July 2010 VA nose, sinus, larynx and pharynx examination report is also insufficient with respect to entitlement to service connection for a deviated nasal septum.  Specifically, the July 2010 VA examiner diagnosed a slight deviated septum but noted the Veteran's service medical records were silent for such and thus found it was less likely than not caused by or related to military service.  However, while the July 2010 VA examiner noted the Veteran reported he was kicked in the nose while in swimming class at boot camp, the VA examiner did not appear to consider such in providing a nexus opinion.  The Board also notes that the Veteran reiterated, in November 2015 testimony, that during basic training, in swim class, he was kicked in the nose by a fellow sailor struggling to tread water.  Thus, the Board finds another VA examination is warranted for the Veteran's claim entitlement to service connection for a deviated nasal septum.  Id. 

Finally, in light of the remand, updated VA treatment records should be obtained.  The record within Virtual VA reflects the Veteran most recently received VA treatment from the Gulf Coast Veterans Health Care System - Joint Ambulatory Care Center, located in Pensacola, Florida, in April 2012.  Thus, on remand, updated VA treatment records from the Gulf Coast Veterans Health Care System, to include all associated outpatient clinics, since April 2012, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Gulf Coast Veterans Health Care System, to include all associated outpatient clinics, since April 2012, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any sinus disability diagnosed proximate to or during the claim.  All necessary tests and studies should be conducted.  The entire claim file should be made available for review in conjunction with the examination. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed sinus disability (to include allergic rhinitis) was present in service, was caused by service, is otherwise related to service. 

The examiner should specifically address the September 1994, September 1995, and January 1996 service medical records which indicated sinus problems.  The examiner should also consider the Veteran's lay statements of record, to include November 2015 testimony of sinus problems during and since service.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

The examiner must provide a complete rationale for any opinion expressed. 

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his deviated nasal septum.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's deviated nasal septum was present in service, was caused by service, is otherwise related to service. 

The examiner should specifically consider the Veteran's lay statements of record, to include November 2015 testimony that during basic training, in swim class, he was kicked in the nose by a fellow sailor struggling to tread water.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

The examiner must provide a complete rationale for any opinion expressed. 

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

5.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


